Appeal from a judgment of the County Court, Westchester County, convicting appellant, a physician, of abortion, and from the sentence and intermediate orders. Judgment reversed on the law and the facts and new trial ordered. The cross-examination of appellant as to his failure to answer questions put to him after he had been taken into custody was improper, and the introduction into evidence of People’s Exhibit 8 over appellant’s objection was without justification as it had no probative value and had an obviously prejudicial effect. In any event, a new trial should be had in the interests of justice. No separate appeal lies from the sentence and the intermediate orders, which have been reviewed on the appeal from the judgment. Wenzel, Beldock and Murphy, JJ., concur; Nolan, P. J., and Ughetta, J., dissent and vote to affirm.